DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation " wherein the at least a nozzle " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " wherein the at least a nozzle " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " wherein the at least a nozzle " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 20210138848 A1) hereinafter Kimura.
Regarding claim 1, Kimura teaches A resonator apparatus (“a plurality of foamed bodies 3 is disposed in a cavity portion of the pneumatic tire 2 while being connected to each other and fixed on the rim 1 by a band-like member 5” in ¶[0020] and 3 in Fig. 1A) comprising: a resonator body configured to be mounted on a rim portion (1 in Fig. 1A) of a wheel supporting a tire (2 in Fig. 1A); a resonating portion formed on a surface of the resonator body (“plurality of foamed bodies 3” in ¶[0020]); and a strap inserting portion (4 in Fig. 1A) formed on a bottom internal surface of the resonating portion inside the resonating portion to allow a strap (“being connected to each other and fixed on the rim 1 by a band-like member 5.” in ¶[0020] and 5 in Fig. 1A) to be inserted in the strap inserting portion (“FIG. 1A illustrates a state in which the band-like member 5 is inserted into the inside of the plurality of foamed bodies 3 disposed in the tire circumferential direction in a tire cavity” in ¶[0020]), wherein the strap is inserted into the strap inserting portion to fix the resonator body to the rim portion of the wheel (“When the band-like member 5 is tightened, the plurality of foamed bodies 3 is fixed in an annular shape on the rim 1 as illustrated in FIG. 1B.” in ¶[0020]).
Regarding claim 2, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the resonator body is of a shape extending in a circumferential direction of the rim portion (“FIG. 1A illustrates a state in which the band-like member 5 is inserted into the inside of the plurality of foamed bodies 3 disposed in the tire circumferential direction in a tire cavity.” in ¶[0020]).
Regarding claim 3, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein width of the resonator body has a dimension corresponding to the rim portion of the wheel (“the plurality of foamed bodies 3 is fixed in an annular shape on the rim 1 as illustrated in FIG. 1B.” in ¶[0020]).
Regarding claim 4, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the resonating portion is configured such that a plurality of resonating portions are formed to be spaced from each other (“while being connected to each other and fixed on the rim 1 by a band-like member 5.” in ¶[0020] and 3 in Fig. 2A).
Regarding claim 5, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the resonating portion is configured to form an internal space having a top surface having an arcuate shape (the top surface of 3 in Figs. 1A and 1B are arcuate from the top).
Regarding claim 6, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein a bottom portion of the resonating portion is configured to prevent slip in a width direction of the resonating portion (“and fixed on the rim 1 by a band-like member 5.” in ¶[0020]) with respect to a vertical section.
Regarding claim 7, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the strap inserting portion is formed at a center portion of the bottom internal surface of the resonating portion (as shown in Figs 1A and 1B the strap inserting portion 4 is formed at the center portion (center of rim in cross section view) of the bottom internal surface of the resonating portion (Figs. Show the bottom of 3 touching the rim 1 at a center portion).
Regarding claim 8, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the strap inserting portion includes a mounting hole through which the strap is mounted (in Figs. 1A and 1B the strap inserting portion 4 includes a mounting hole (in the Figs its shown as the semi circle clear space containing band 5).
Regarding claim 9, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the strap inserting portion is of a shape elongated with respect to a vertical section. (in Figs. 1A and 1B the strap inserting portion 4 includes a mounting hole (in the Figs its shown as the semi circle clear space containing band 5, the fig. shows a cross section however, along the rim the shape would be elongated having a cross section of a semi-circle.)
Regarding claim 10, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the strap inserting portion is configured to prevent slip in a radial direction thereof (“and fixed on the rim 1 by a band-like member 5.” in ¶[0020]).
Regarding claim 14, Kimura teaches the apparatus of claim 1, Kimura further teaches the apparatus further comprising wherein the strap is of a shape extending in a circumferential direction of the rim portion (“FIG. 1A illustrates a state in which the band-like member 5 is inserted into the inside of the plurality of foamed bodies 3 disposed in the tire circumferential direction in a tire cavity.” in ¶[0020]).
Regarding claim 15, claim is rejected for being the wheel assembly comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 16, claim is rejected for being the wheel assembly comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 8 (see rejection of claim 8 above).
Allowable Subject Matter
Claims 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
To expedite the prosecution of the application under examination the examiner is assuming claims 12 and 18 are dependent on claims 11 and 17 respectively and that was a typographical error. Accordingly, if the 112(b) rejection of claims 12 and 18 is overcome, the claims would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654